DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 8/25/2022, the following has occurred: Claims 1 and 11 have been amended.
Claims 3, 6, 13, and 16 have been previously canceled.
Claims 1, 2, 4, 5, 7 – 12, 14, 15, and 17 – 20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5 8 – 12, 14, 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacione et al., U.S. Pre-Grant Publication 2013/ 0158367 in view of Caffarel et al., U.S. Pre-Grant Publication 2016/ 0171177 and Hadad U.S. Pre-Grant Publication 2019/ 0295440.
As per claim 1,
Pacione teaches a system for generating a neuropathologic nourishment program, the system comprising:
a computing device, the computing device configured to (figure 1, #35):
obtain a neural element from a neural monitoring component (figure 1, #10 paragraph 69, 70 sensor device including EEG);
generate at least a neural profile as a function of the neural element (paragraph 73, and table 2, derived information – stress level), 
wherein generating comprises:
receiving at least a neural cluster (Table 2 – Examples Input Data Signals – Stress Level - EKG, beat-to-beat variability, heart rate, pulse rate, respiration rate, skin temperature, heat flow, galvanic skin response, EMG, EEG, blood pressure, activity, oxygen consumption); and
generating the neural profile as a function of the neural cluster and the neural element using a neural machine-learning model (paragraphs 233, 234 derived information from machine learning) and 
wherein the neural machine-learning model utilizes (paragraphs 235 – 237 live testing, paragraph 238 although one can view…)
the neural element and the at least a neural cluster as an input (paragraphs 238, raw sensor values or signals as input – the Examiner notes that the Specification does not explain the difference between a single element and a cluster being one or more elements) and 
outputs the at least a neural profile (paragraph 238 category result);
identify at least an edible as a function of the neural profile (paragraphs 107 – 111 nutritional information including “eggs.” And paragraph 114, meal),
wherein identifying comprises:
obtaining a nourishment composition from an edible directory (paragraph 108);
determining a nourishment abnormality as a function of the neural profile (paragraph 107, height/ weight and paragraph 111, weight manager); and
identifying an edible using the nourishment composition, nourishment abnormality, and an edible machine-learning model (paragraph 118, adaptive and inferential methods, “suggestions can be hard-coded or derived from picking out common patterns in the population database or a regional, familial, seasonal or individual subset” paragraph 237 “inferences” are described as explained below paragraph 161, user preferences); and
output a nourishment metric as a function of the at least an edible (paragraph 34, figure 15).
Pacione does not explicitly teach the system
obtain a neural element from a neural monitoring component by 
receiving a neural assessment from at least an informed advisor, and obtaining the neural element as a function of the neural assessment;
generate at least a neural profile as a function of the neural element, wherein generating comprises:
generating the neural profile as a function of the neural cluster and the neural element using a neural machine-learning model 
wherein generating further comprises:
training the neural machine-learning model using a training set wherein the training set correlates at least a neural cluster and at least a neural element to at least a neural profile; and
generating the neural machine-learning model as a function of training the neural machine-learning model and
wherein the neural machine-learning model utilizes the neural element and the at least a neural cluster as an input and outputs the at least a neural profile; and
determine a nourishment vector as a function of the nourishment metric; and
generate a nourishment program as a function of the nourishment vector
However, Caffarel further teaches the system 
obtain a neural element from a neural monitoring component by 
receiving a neural assessment from at least an informed advisor (paragraph 37, community nurse – As quoted below, the Specification does not create limits as to what, “skilled in a particular area relating to the study of neurology” requires. The Examiner understands this broadly), and 
obtaining the neural element as a function of the neural assessment (figure 2, service delivery, figure 4, paragraphs 60 and 61, social and medical and example in paragraph 65 examples including nutritional intervention service);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pacione.  One of ordinary skill in the art before the effective filing date would have added these features into Pacione with the motivation to create a patient care plan for a target patient (Caffarel, Abstract).
Pacione in view of Caffarel do not explicitly teach the system
generate at least a neural profile as a function of the neural element, wherein generating comprises:
generating the neural profile as a function of the neural cluster and the neural element using a neural machine-learning model 
wherein generating further comprises:
training the neural machine-learning model using a training set wherein the training set correlates at least a neural cluster and at least a neural element to at least a neural profile; and
generating the neural machine-learning model as a function of training the neural machine-learning model and
wherein the neural machine-learning model utilizes the neural element and the at least a neural cluster as an input and outputs the at least a neural profile; and
determine a nourishment vector as a function of the nourishment metric; and
generate a nourishment program as a function of the nourishment vector
However, Hadad further teaches the system

generate at least a neural profile as a function of the neural element, wherein generating comprises (paragraph 259, how foods affect the user’s body):
receiving at least a neural cluster (paragraph 249 metabolic sensor paragraph 250, various sensors and results paragraph 267 glucose level and sleep – It is noted that the Specification explicitly states that the disclosed “neural clusters” are non-limiting examples.); and
generating the neural profile as a function of the neural cluster and the neural element using a neural machine-learning model (paragraph 259, how foods affect the user’s body, regarding “neural elements…” this is a human inputted determination such as paragraphs 281, 300, 307 “patients with…” or “users with …”) wherein generating further comprises:
training the neural machine-learning model using a training set wherein the training set correlates at least a neural cluster and at least a neural element to at least a neural profile (figure 4 and 7, and paragraph 196, corresponding target pair is selected for use – The Specification does not describe what kind of step “correlate” requires.); and
generating the neural machine-learning model as a function of training the neural machine-learning model and wherein the neural machine-learning model utilizes the neural element and the at least a neural cluster as an input and outputs the at least a neural profile (paragraph 258, ANN); and
determine a nourishment vector as a function of the nourishment metric (paragraph 261, decision tree algorithm); and
generate a nourishment program as a function of the nourishment vector (paragraph 263, one or more recommendations to the user).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pacione in view of Caffarel.  One of ordinary skill in the art before the effective filing date would have added these features into Pacione in view of Caffarel with the motivation to provide personalized food and health management recommendations. (Hadad, Abstract).
The Examiner believes that the breadth of the claim and the breadth of the specification means that there is no written description regarding how the machine learning models are used. The Specification does not support specific training processes and machine learning processes. How they are “used” is not disclosed.  The Specification allows for a generic program with non-specific data.


Terms – The Examiner notes that throughout the Specification, terms are described using non-limiting examples. As such, the examples are understood to be suggestions and therefore not limiting.
Neural assessment – paragraph 11, “As used in this disclosure "neural assessment" is an assessment of an individual's nervous system by an informed advisor. As a non-limiting example, neural assessment may include assessing an individual's mental status, cranial nerves, motor function, sensory function, pupillary response, reflexes, cerebral function, vital signs, and the like thereof. As a further non-limiting example neural assessment may include one or more assessments of level of consciousness, attention, orientation, language, memory, judgement, insight, reasoning, mood, and the like thereof.”
Neural element – paragraph 10, “As used in this disclosure "neural element" an element that denotes an individual's nervous system health status. Neural element 108 may include a biological sample. As used in this disclosure "biological sample" is one or more biological specimens collected from an individual. Biological sample may include, without limitation, exhalate, blood, sputum, urine, saliva, feces, semen, and other bodily fluids, as well as tissue.”
Neural profile – paragraph 12, “As used in this disclosure "neural profile" is a profile of a user's nervous system status. As a non-limiting example neural profile 116 may group neural elements of blinking, Babinski reflexes, startle reflex, plantar grasp, cranial nerve functions, coordination exams, and the like thereof.”
Neural cluster – paragraph 13, “As used in this disclosure "neural cluster" is one or more neural elements that are associated with a particular grouping of neural symptoms, as described below, in reference to FIG. 4. As a non-limiting example a neural cluster may include one or more groups associated with a central nervous system, peripheral nervous system, afferent division, efferent division, autonomic nervous system, somatic nervous system, sympathetic division, and/or parasympathetic division.”
Edible – paragraph 17, “As used in this disclosure an "edible" is a source of nourishment that may be consumed by a user such that the user may absorb the nutrients from the source. For example and without limitation, an edible may include legumes, plants, fungi, nuts, seeds, breads, dairy, eggs, meat, cereals, rice, seafood, desserts, dried foods, dumplings, pies, noodles, salads, stews, soups, sauces, sandwiches, and the like thereof.”
Nourishment abnormality – paragraph 17, “As used in this disclosure "nourishment abnormality" is an abnormality and/or discrepancy of a nutrient in a user's body in relation to a normal range. As used in this disclosure "normal range" is a reference range and/or reference interval for a normal physiologic measurement of a nutrient in a healthy individual.”
Nourishment program – paragraph 29, “As used in this disclosure "nourishment program" is a program consisting of one or more edibles that are to be consumed over a given time period, wherein a time period is a temporal measurement such as seconds, minutes, hours, days, weeks, months, years, and the like thereof.”
Informed advisor – paragraph 11, “As used in this disclosure "informed advisor" is an individual that is skilled in a particular area relating to the study of neurology. As a non-limiting example an informed advisor may include a medical professional who may assist and/or participate in the medical treatment of an individual's nervous system including, but not limited to, neurologists, family physicians, medical geneticists, immunologists, internists, and the like thereof. An informed advisor may include a medical doctor, nurse, physician assistant, pharmacist, yoga instructor, nutritionist, spiritual healer, meditation teacher, fitness coach, health coach, life coach, and the like.”
As per claim 2, Pacione in view of Caffarel and Hadad teaches the system of claim 1 as described above.
Pacione further teaches the system wherein the neural element includes a biomarker (paragraph 22, sensors and Table 1, EOG).
Biomarker – paragraph 10, “As used in this disclosure "biomarker" is a chemical, marker, and/or gas that is associated with an individual's nervous system health status. As a non-limiting example, biomarker may include G-CIMP, N-methyl-D-aspartate receptor, D-dimmer, fibrinogen, fibronectin, von Willebrand factor, thrombomodulin, brain natriuretic peptide (BNP), lipoprotein-associated phospholipase A2, IL-6, TNF-alpha, tau proteins, amyloid B, dopamine metabolism, alpha synuclein, mitochondrial function, and the like thereof.”
As per claim 4, Pacione in view of Caffarel and Hadad teaches the system of claim 1 as described above.
Pacione further teaches the system wherein identifying the at least an edible further comprises determining a neuropathologic disorder as a function of the neural profile (Table 8, Alzheimers based upon personal characteristics, paragraphs 76, 231, algorithm for predicting user characteristic) and identifying the at least an edible as a function of the neuropathologic disorder (paragraphs 101 – 104 – the Specification does not disclose the relationship between the disorder and the edible. The Examiner understands it broadly as a user having a disorder and the user requiring food).
Neuropathologic disorder – paragraph 25, “As used in this disclosure "neuropathologic disorder" is an ailment and/or collection of ailments that impact an individual's nervous system. As a non-limiting example, neuropathologic disorders may include Alzheimer's disease, Bell's palsy, cerebral palsy, epilepsy, motor neuron disease, multiple sclerosis, neurofibromatosis, Parkinson's disease, peripheral neuropathies, seizure, central pontine myelinolysis, cerebral cavernous  malformation, sarcoidosis, essential tremor, congenital toxoplasmosis, Tourette syndrome, and the like thereof. 
As per claim 5, Pacione in view of Caffarel and Hadad teaches the system of claim 4 as described above.
Pacione further teaches the system wherein determining the neuropathologic disorder further comprises:
obtaining a neuropathologic training set (paragraph 233 training set); and
determining the neuropathologic disorder using the neural profile and a neuropathologic machine-learning model, wherein the neuropathologic machine-learning model is trained as a function of the neuropathologic training set (paragraphs 233, 234 derived information from machine learning).
As per claim 8, Pacione in view of Caffarel and Hadad teaches the system of claim 1 as described above.
Pacione further teaches the system wherein outputting the nourishment program further comprises:
retrieving an intended outcome (paragraph 2, progress toward weight goal); and
outputting the nourishment program as a function of the intended outcome using a nourishment machine-learning model (paragraph 2).
As per claim 9, Pacione in view of Caffarel and Hadad teaches the system of claim 8 as described above.
Pacione further teaches the system wherein the intended outcome includes a treatment outcome (The Examiner notes that an intended outcome is a statement of intent.  Making someone sane might be an intended outcome but is not functionally related to the first intended outcome).
Treatment outcome – paragraph 29, “As used in this disclosure "treatment outcome" is an intended outcome that is designed to at least reverse and/or eliminate the effects of the neural profile and/or neuropathologic disorder. As a non-limiting example, a treatment outcome may include reversing the effects of the neuropathologic disorder abetalipoproteinemia. As a further non-limiting example, a treatment outcome includes reversing the neuropathologic disorder of microcephaly. Intended outcome may include a prevention outcome. As used in this disclosure "prevention outcome" is an intended outcome that is designed to at least prevent and/or avert a neural profile and/or neuropathologic disorder. As a non-limiting example, a prevention outcome may include preventing the development of the neuropathologic disorder Alzheimer's disease.”
The Examiner notes that the Applicant does not disclose how to reverse a specific disease.  Including a specific outcome requires written description as to how to achieve that outcome.
As per claim 10, Pacione in view of Caffarel and Hadad teaches the system of claim 8 as described above.
Pacione further teaches the system wherein the intended outcome includes a prevention outcome (paragraph 2, prevent weight gain).
As per claim 11,
Pacione in view of Caffarel and Hadad teach a method for generating a neuropathologic nourishment program as described above in claim 1.
As per claim 12, Pacione in view of Caffarel and Hadad teaches the method of claim 11 as described above.
Pacione further teaches the method as described above in claim 2.
As per claim 14, Pacione in view of Caffarel and Hadad teaches the method of claim 11 as described above.
Pacione further teaches the method as described above in claim 4.
As per claim 15, Pacione in view of Caffarel and Hadad teaches the method of claim 14 as described above.
Pacione further teaches the method as described above in claim 5.
As per claim 18, Pacione in view of Caffarel and Hadad teaches the method of claim 11 as described above.
Pacione further teaches the method as described above in claim 8.
As per claim 19, Pacione in view of Caffarel and Hadad teaches the method of claim 18 as described above.
Pacione further teaches the method as described above in claim 9.
As per claim 20, Pacione in view of Caffarel and Hadad teaches the method of claim 18 as described above.
Pacione further teaches the method as described above in claim 10.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pacione et al., U.S. Pre-Grant Publication 2013/ 0158367 in view of Caffarel et al., U.S. Pre-Grant Publication 2016/ 0171177 and Hadad, U.S. Pre-Grant Publication 2019/ 0295440,” as applied to claims 1 and 11 above, and further in view of Abramski et al., U.S. Pre-Grant Publication 2012/ 0254196.
As per claim 7, Pacione in view of Caffarel and Hadad teaches the system of claim 6 as described above.
Pacione in view of Caffarel and Hadad does not explicitly teach however Abramski further teaches the system wherein determining the edible profile further comprises receiving a flavor variable from a flavor directory and determining the edible profile as a function of the flavor variable (paragraph 64, database of food with nutritional information useful for creating a menu).
Pacione, paragraph 114, does include a database of food. However, the database does not show variables.
Flavor variable – paragraph 28, “As used in this disclosure "flavor variable" is a variable associated with the distinctive taste of an edible, wherein a distinctive may include, without limitation sweet, bitter, sour, salty, umami, cool, and/or hot. Edible profile may be determined as a function of receiving flavor variable from a flavor directory.”
Flavor directory – paragraph 28, “As used in this disclosure "flavor directory" is a database of flavors for an edible. As a non-limiting example flavor directory may include a list and/or collection of edibles that all contain umami flavor variables. As a further non-limiting example flavor directory may include a list and/or collection of edibles that all contain sour flavor variables.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pacione in view of Caffarel and Hadad.  One of ordinary skill in the art before the effective filing date would have added these features into Pacione in view of Caffarel and Hadad with the motivation to have a database including stored nutrient and food group recommendation information, and a rating system (Abramski, Abstract).
As per claim 17, Pacione in view of Caffarel and Hadad teaches the method of claim 16 as described above.
Pacione in view of Caffarel and Hadad, and further in view of Abramski further teaches the method as described above in claim 7.
Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. § 112, filed 8/25/2022, with respect to claims 1, 2, 4, 5, 7 – 12, 14, 15, and 17 – 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims 1, 2, 4, 5, 7 – 12, 14, 15, and 17 – 20 has been withdrawn. 

Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Rejection of claims under 35 U.S.C. § 103
Pacione/ Caffarel/Deng
The Applicant states, “As noted above, amended claims 1 and 11 are patentably distinguishable over Pacione, Caffarel, and Deng for at least the reasons discussed above.” Please see the updated rejections above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oser et al.,	Pub. No.: US 2020/0411185 The system and method can be provided as a prescription digital therapeutic for improving patient outcomes for users with GI health conditions.
Kane et al.,	Pub. No.: US 2008/0221932 The present invention provides networks and method for linking consumers and nutritional pharmaco-geneticists offering personalized nutritional information through a central network site.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626